DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is drawn to a method of tracking method for an unmanned aerial vehicle (UAV).  Motion state information (MSI) of a receiving UAV is received; 5A first beam angle from the transmitting UAV is determined to the receiving UAV according to the MSI of the receiving UAV. A codeword from a codebook is selected according to the first beam angle. A size of a maximum activated sub-array corresponding to the codebook is determined according to parameters of a directional radiating element (DRE)-covered cylindrical 10conformal antenna (CCA) adopted by the transmitting UAV; the codebook includes at least two sub-codebooks; a number of sub-codebooks of the codebook is determined according to the size of the maximum activated sub-array; each of the sub-codebooks corresponds to a size of an activated sub-array; the size of the activated sub-array is determined according to the size of the maximum activated sub-array; each of the sub-codebooks includes at least 15two codewords; each codeword corresponds to a beam angle and a location of a central antenna element of the activated sub-array; determining an activated sub-array and a Claim 8 is drawn to a beam tracking method in a UAV with details of codebook determination. Claim 11 is drawn to details of a method for generating a codebook applied to a cylindrical conformal antenna (CCA).  Closest prior art of record is as follows: Vaaratharajan et al. (US 20200119785 A1) discloses beamforming with codebook selection associated with cylindrical antennas. Orhan et al. (US 10594383 B1) discloses beam tracking and beam sweeping based on angle of arrival. Valdes Garcia et al. (US 20180115065 A1) optimizing beamforming in a UAV system. However, prior art of record fails to disclose the exact beamtracking method claimed by each of the independent claims, rendering them and their dependent claims allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINEETA S PANWALKAR whose telephone 
/VINEETA S PANWALKAR/
 Primary Examiner, Art Unit 2637